DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano Publication No. US 2003/0067734, in view of Moslehi Patent No. US 5,184,398.	
	Regarding claim 1, Nakano discloses an electrostatic chuck comprising: 
a plurality of electrodes [Fig. 2, electrodes 2a-2i] configured to generate an electrostatic force for attracting and holding a substrate [Fig. 2, substrate 5]; and 
a surface on which the substrate is to be mounted [Fig. 2i shows a surface on which the substrate 5 is mounted], wherein the electrodes are arranged respectively in multiple regions circumferentially defined in the electrostatic chuck [the electrodes 2a to 2i are arranged circumferentially][par. 0055].
	However, Nakano does not disclose that that the multiple electrodes are disposed along a radial direction and multiple electrodes are disposed along a circumferential direction.

	Nakano and Moslehi are analogous electrostatic chucks with a plurality of electrodes.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Moslehi’s electrodes disposed in radial and circumferential direction, into Nakano, for the benefit of providing a balanced voltage to the wafer or substrate.

	Claims 2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano Publication No. US 2003/0067734 and Moslehi Patent No. US 5,184,398,	
 and further in view of Herchen et al. Publication No. US 2009/0109595.	 
Regarding claim 2, Nakano discloses an electrostatic chuck comprising: 
a plurality of electrodes [Fig. 2, electrodes 2a-2i] configured to generate an electrostatic force for attracting and holding a substrate [Fig. 2, substrate 5]; and 
a surface on which the substrate is to be mounted [Fig. 2i shows a surface on which the substrate 5 is mounted], wherein the electrodes are arranged respectively in multiple regions radially and circumferentially defined in the electrostatic chuck [the electrodes 2a to 2i are arranged circumferentially][par. 0055]; wherein each of the electrodes generates an electrostatic force for attracting and holding the substrate by the DC voltage applied thereto [abstract, par. 0020; voltage applied to each electrode].
However, Nakano does not disclose that that the multiple electrodes are disposed along a radial direction and multiple electrodes are disposed along a circumferential direction.

	Nakano and Moslehi are analogous electrostatic chucks with a plurality of electrodes.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Moslehi’s electrodes disposed in radial and circumferential direction, into Nakano, for the benefit of providing a balanced voltage to the wafer or substrate.
	However, Nakano and Moslehi do not disclose a controller configured to control a timing of applying a DC voltage to each of the electrodes.
	Herchen discloses an electrostatic chuck having a substrate mounted on the surface.  Herchen discloses a controller [par. 0012, a controller coupled to the power supply] configured to control a timing [par. 0044, controlled timing of applying voltage] of applying a DC voltage to the electrodes.  
	All three teachings are analogous electrostatic chucks.  It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to incorporate Herchen’s controller, into Nakano, for the benefit of controlling the warpage of the substrate.
Claim 9, Herchen discloses that the controller adjusts a value of the DC voltage to be applied to each of the electrodes [par. 0012].
Allowable Subject Matter
Claims 6 and 10 are allowed.

Claims 7 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reason for allowance of claim 7: The prior art does not disclose that the controller controls the timing of applying the DC voltage such that the DC voltage is initially applied to an electrode disposed at the central portion of the substrate among the electrodes, and a process, in which the DC voltage is applied to an electrode with the longest distance among one or more electrodes adjacent to the electrode(s) to which the DC voltage has already been applied, is repeated.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659.  The examiner can normally be reached on M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836